                                                            U.S. Department of Justice
       [Type text]
                                                            United States Attorney
                                                            Southern District of New York
                                                            86 Chambers Street
                                                            New York, New York 10007


                                                               March 30, 2020

       VIA ECF
       Honorable Jesse M. Furman
       United States District Judge
       United States District Court
       40 Foley Square, Room 2202
       New York, NY 10007

               Re:      Natural Resources Defense Council v. U.S. Environmental Protection Agency,
                        17 Civ. 5928 (JMF)

       Dear Judge Furman:

               This Office represents defendant U.S. Environmental Protection Agency (“EPA”) in the
       above-referenced Freedom of Information Act case. Due to recent COVID-19 related work
       disruptions and the undersigned attorney’s expanded childcare obligations, I write to respectfully
       request that the deadlines in the Court’s endorsed briefing schedule [ECF No. 87] be extended by
       one week. This is EPA’s first request for an extension of the briefing deadlines. Plaintiff NRDC
       consents to this request.

                    EPA’s second motion for summary judgment, including its Vaughn index: April 8,
                     2020
                    NRDC’s opposition and cross-motion for summary judgment: May 4, 2020
                    EPA’s opposition to NRDC’s cross-motion and its reply in further support of its
                     summary judgment motion: May 28, 2020
                    Plaintiff’s Reply in further support of its Cross-Motion: June 12, 2020

               We thank the Court for its consideration of this request.

                                                                  Respectfully submitted,
Application GRANTED. The parties' proposed
briefing schedule is hereby adopted. The Clerk of                 GEOFFREY S. BERMAN
Court is directed to terminate ECF No. 88. SO                     United States Attorney
ORDERED.
                                                         By:       /s/ Tomoko Onozawa
                                                                  TOMOKO ONOZAWA
                                                                  Assistant United States Attorney
                       March 30, 2020                             Tel: (212) 637-2721
                                                                  Fax: (212) 637-2686
                                                                  Email: tomoko.onozawa@usdoj.gov

       cc: All Counsel of Record (via ECF)
